Title: From George Washington to Charles Lawrence, 20 June 1768
From: Washington, George
To: Lawrence, Charles



Mr Lawrence
[Mount Vernon] Virginia June 20th 1768.

This is to desire you will send me a Suit of handsome Cloth Cloaths—I have no doubts but you will choose a fashionable colourd Cloth as well as a good one & make it in the best taste to sit easy & loose as Cloaths that are tight always look aukward & are uneasy to the Wearer. As I have sent you my measure once or twice I presume you can be at no loss for want of one but I think you have generally sent my Cloaths too short & sometimes too tight for which Reason I think it necessary again to mention that I am full Six feet high which may be a good direction to you as to the length and as I am not at all inclind to be corpulent you might easily come at my size even if your measure of me shoud be lost—let the Breeches be made long.
You are also desired to send the following Cloaths for Mastr Custis—to wit—a handsome Suit of fashionable Cloth—Also a riding dress of green Cloth—and two Suits of fine Jean’s—the Cloaths you sent him last year fit very well except the Sleeves, whch are 4 Inches at least too short; but you must make allowe for his growg since those were made, he being now 15 Yrs of age & growing fast. Let the Jean Suits be without Linings—I shoud be glad if you woud have his Breeches made rather long, and get him a pair of Leather Breeches as you can direct the size—and likewise send for his Man a Suit of blew Livery—the Servt is abt five feet 8 Inches high & Slender. Robt Cary Esqr. & Co. will pay the respective Acct & you must make them out distinct. I am Sir Yr Hble Servt

Go: Washington

